To compel the entry of an order requiring certain judgment debtors to appear at a time and place named, and make discovery, on oath, concerning their property and debts, under chapter 278 How. Stat.
*460Granted July 10, 1894, with costs against the judgment debtors.
Respondent contended that said chapter is invalid because, (1) it does not provide for the framing of an issue; (2) the statute is otherwise crude and imperfect; (3) because-the statute does not provide for a trial by jury; (4) because its object has been superceded by the subsequent statutes and repealed by implication; (5) because while it attempts to provide a remedy at law in lieu of a proceeding in chancery, it is wanting in means to accomplish its object; (6) because by Act. No. 125, Laws of 1861, parties were made competent witnesses, and the necessity for such proceeding ceased; (7) because the allegations in the petition are subject to the criticism made in Prescott vs. Peiffer, 57 M., 21; and (8) under óur practice, where, the distinction between law and equity proceedings- prevails, no such statute can he maintained, and the decisions under the code practice have no force. Citing Reed vs. Baker, 42 M., 272; Ehlers vs. Stoeckle, 37 M., 260; Risser vs. Hoyt, 53 M., 185; Brown vs. Circuit Judge, 75 M., 274 (723); Riopelle vs. Doellner, 26 M., 102; Sheldon vs. Walbridge, 44 M., 251.
Relator cited, Ex parte, 105 U. S., 647, and urged that a statute unconstitutional or inoperative or invalid in part, may be held valid as to other provisions. Citing Brooks vs. Hill, 1 M., 118; Smith vs. Adrian, Ibid., 495; Ames vs. Port Huron, 6 M., 266; People vs. Mahaney, 13 M., 481; Campau vs. Detroit, 14 M., 276; People vs. Richmond, 59 M., 570; Attorney General vs. Amos, 60 M., 372; Robison vs. Miner (Police Justice), 68 M., 549 (239).